

115 HJ 132 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Bureau of Consumer Financial Protection relating to “Indirect Auto Lending and Compliance with the Equal Credit Opportunity Act”.
U.S. House of Representatives
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS2d SessionH. J. RES. 132IN THE HOUSE OF REPRESENTATIVESApril 10, 2018Mr. Zeldin submitted the following joint resolution; which was referred to the Committee on Financial ServicesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Bureau of Consumer Financial Protection relating to Indirect Auto Lending and Compliance with the Equal Credit Opportunity Act.
	
 That Congress disapproves the rule submitted by the Bureau of Consumer Financial Protection relating to Indirect Auto Lending and Compliance with the Equal Credit Opportunity Act (CFPB Bulletin 2013–02 (March 21, 2013), and printed in the Congressional Record on December 6, 2017, on pages S7888–S7889, along with a letter of opinion from the Government Accountability Office dated December 5, 2017, that the Bulletin is a rule under the Congressional Review Act), and such rule shall have no force or effect.
		